[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                              No. 05-16527                ELEVENTH CIRCUIT
                                                             March 22, 2006
                          Non-Argument Calendar
                                                          THOMAS K. KAHN
                        ________________________               CLERK

                      D. C. Docket No. 05-00043-CV-2

DR. MARGIE MCRAE,

                                                      Plaintiff-Appellant,

                                   versus

RUSSELL BERGER,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (March 22, 2006)

Before CARNES, PRYOR and COX, Circuit Judges.

PER CURIAM:

     Dr. Margie McRae appeals the summary judgment granted for Officer Russell

Berger of the City of Brunswick, Georgia Police Department. McRae's complaint
alleges a federal claim for violation of her Fourth Amendment rights and state law

claims for false imprisonment and wrongful arrest. The district court found that all

McRae's claims fail, as a matter of law, because Berger is entitled to qualified

immunity with respect to the federal claim and official immunity with respect to the

state law claims. McRae's appeal challenges only the judgment on the federal claim;

her appellate brief does not address the district court's finding of official immunity

under state law.

      On the merits of the appeal, having considered the briefs and relevant parts of

the record, we find no error in the district court's grant of summary judgment. The

judgment of the district court is affirmed.

      AFFIRMED.




                                          2